DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 02 December 2021 (“Remarks”) have been fully considered but they are not persuasive.

In Remarks pages 6-9, Applicant contends: 
Applicant submits that nothing in Menendez teaches obtaining an output of a first rule set, and then comparing that output to the output of another rule set. In other words, Menendez does not teach comparing prediction results against other prediction results, but instead only teaches comparing each prediction result against real-world measured results.
The relevant claim limitations: "obtaining first result data by executing a rule engine on input data based on a predetermined first rule set; generating a training rule set by analyzing the input data using a deep learning module; obtaining second result data by executing the rule engine on the input data based on the generated training rule set; comparing the first result data and the second result data; and based on a result of the comparison, updating the predetermined first rule set to a second rule set using the training rule set", as claimed in claim 1.
Obtaining first result …on input data and obtaining second result … on the input data based on generated training rule set is interpreted to be an update. The second result is based on the input data which is the same data as the first result obtained. Therefore, the second result being a second prediction, where in ¶ 89, “the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”, also in ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically, such as once every day, week, month, or any other suitable time interval”. Therefore both data, the first and the update are prediction data and the comparison is based on the state of the training data when the latest rule set was trained, which corresponds to comparing prediction results against other prediction results.
For at least these reasons, the rejection under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Menendez et al. (US 2016/0042401 A1) in view of Greystoke et al. (US 2015/0012467 A1).

Regarding claim 1.
Menendez teaches a rule generation method of a rule generation apparatus, the rule generation (see figure 7 and ¶ 38, “to "train" a data set means to generate a set of rules that accurately predict an amount of user involvement for users and advertisements with particular features.”) method comprising: 
obtaining first result data by executing a rule engine on input data based on a predetermined first rule set (see figure 6, elements 608 and 610, also see ¶ 79, “applying a rule set to the user features and the set of candidate advertisements to assign a score to each candidate advertisement (step 608), and selecting an optimal advertisement based on the scores (step 610).”, also see ¶ 89, “a first rule set is determined”.); 
generating a training rule set by analyzing the input data … (see figure 7 and ¶ 88, “The method 700 may be executed by the data training engine 103 and includes the steps of determining whether to train a rule set (decision block 702), obtaining a training data set (step 704), performing a machine learning technique on the training data set (step 706), and obtaining a rule set from the machine learning technique (step 708)”, also see ¶ 89, “a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as ); 
obtaining second result data by executing the rule engine on the input data based on the generated training rule set (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically, such as once every day, week, month, or any other suitable time interval”, also see ¶ 95, “the rule set trained by the method 700 allows for prediction of an amount or degree of user involvement that the real time individual will interact with an advertisement.”); 
comparing the first result data and the second result data (see ¶ 89, “The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”, wherein the latest rule set was used for the first data set); 
and based on a result of the comparison, updating the predetermined first rule set to a second rule set using the training rule set (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”).
Menendez teaches analyzing data using machine learning techniques see ¶ 37, but does not explicitly teach analyzing data using deep learning. 
Greystoke teaches analyzing data using deep learning (see ¶ 157 and 216, learning about the user interactions with the user using deep learning). 
Both Menendez and Greystoke pertain to the problem of decision making based on user interaction, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Menendez and Greystoke to analyze and train data using deep learning. The motivation for doing so would be to observe and learn from user interactions and to refine a baseline persona associated with a particular category of users and modify an update needed without changing any parameters (See Greystoke e.g. ¶ 157).

Regarding claim 2. 
Menendez and Greystoke teaches the rule generation method of claim 1, 
Menendez further teaches wherein the first result data is obtained by executing a first rule included in the predetermined first rule set on the input data (see figure 6, elements 608 and 610, also see ¶ 79, “applying a rule set to the user features and the set of candidate advertisements to assign a score to each candidate advertisement (step 608), and selecting an optimal advertisement based on the scores (step 610).”, also see ¶ 89, “a first rule set is determined”), and the second result data is obtained by executing a second rule included in the training rule set on the input data (see ¶ 95, “the rule set trained by the method 700 allows for prediction of an amount or degree of user involvement that the real time individual will interact with an advertisement”), and wherein the updating of the predetermined first rule set to the second rule set comprises clustering the input data if a difference level greater than a predetermined reference level is identified between the first result data and the second result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”).

Regarding claim 3. 
Menendez and Greystoke teaches the rule generation method of claim 1, 
Menendez further teaches wherein the updating the predetermined first rule set to the second rule set comprises storing the second result data if a difference level less than a predetermined reference level is identified between the first result data and the second result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”).

Regarding claim 4. 
Menendez and Greystoke teaches the rule generation method of claim 1, 
Menendez further teaches wherein the first result data is obtained by executing a first rule included in the predetermined first rule set (see figure 6, elements 608 and 610, also see ¶ 79, “applying a rule set to the user features and the set of candidate advertisements to assign a score to each candidate advertisement (step 608), and selecting an optimal advertisement based on the scores (step 610).”, also see ¶ 89, “a first rule set is determined”), and the second result data is obtained by executing a second rule included in the training rule set (see ¶ 95, “the rule set trained by the method 700 allows for prediction of an amount or degree of user involvement that the real time individual will interact with an advertisement”); and wherein the updating of the predetermined first rule set to the second rule set comprises deleting the first rule included in the predetermined first rule set if a difference level greater than a predefined reference level is identified between the first result data and the second result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”).

Regarding claim 5. 
Menendez and Greystoke teaches the rule generation method of claim 1, 
Menendez further teaches wherein the generating of the training rule set comprises: clustering the input data into m groups by analyzing the input data (see ¶ 39, “the input vector refers to data that is stored in the user features database 106A and data stored in the advertisement database 106B.  The answer vector refers to data stored in the user involvement database 106C.  The machine learning technique applies statistical modeling methods to fit a computational model to predict the answer vector based on the input vector”); and generating the training rule set including m rules from the m groups (see ¶ 39, “A computational model that performs well is able to accurately predict the amount of user involvement (i.e., the answer vector) that is exhibited by a user who has particular user features in response to an advertisement with particular advertisement features (i.e., the input vector).”).

Regarding claim 6. 
Menendez and Greystoke teaches the rule generation method of claim 5, 
Menendez further teaches further comprising: calculating result data corresponding to the clustered input data using the deep learning module (see ¶ 91, “One purpose of the machine learning technique is to generate a predictive model that receives the input vector and is able to accurately predict the values in the answer ); in response to an accuracy value of the calculated result data exceeding a predetermined threshold value, replacing the first result data with the calculated result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”); analyzing a second rule included in the training rule set based on the calculated result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified”); and including the analyzed second rule in the training rule set (see ¶ 89, “the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”, also see ¶ 93, “Updating the computational model causes the predicted amount of involvement to also be updated, and the updated predicted amounts of involvement are compared to the actual measured amounts of involvement. These steps are repeated until the performance of the predictive model satisfies one or more criteria such as providing predictive results that sufficiently match the actual results.”).


Menendez and Greystoke teaches the rule generation method of claim 6, 
Menendez further teaches wherein the analyzing the second rule comprises: extracting a rule function input to a first rule included in the predetermined first rule set for the input data (see ¶ 91, wherein training  the data to generate a set of rules uses extracted data such as user feature data 106A and stored advertisement data 106B); and updating the second rule using the extracted rule function (see ¶ 93, “Updating the computational model causes the predicted amount of involvement to also be updated, and the updated predicted amounts of involvement are compared to the actual measured amounts of involvement.”)

Regarding claim 8. 
Menendez and Greystoke teaches the rule generation method of claim 7, 
Greystoke further teaches further comprising: calculating analysis result data corresponding to the clustered input data using predetermined analytic functions (see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); 
selecting an analytic function from among the predetermined analytic functions, wherein the selected analytic function yields analysis result data having a highest accuracy from among accuracies corresponding to the predetermined analytic functions (see ¶ 294, ”The artificial intelligence prioritization engine 1810 may examine the results returned from one or both of the business rules ); 
analyzing the second rule based on the selected analytic function (see ¶ 294, “The artificial intelligence prioritization engine 1810 may use a rule based engine or other artificial intelligence mechanisms, such as genetic algorithms, evolutionary algorithms, and the like, that can test and evaluate results.”, also see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); and including the analyzed second rule in the training rule set (see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function).
	Both Menendez and Greystoke pertain to the problem of decision making based on user interaction, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Menendez and Greystoke to calculate data using analytic function. The motivation for doing so would be to observe and learn from user interactions and to refine a baseline persona associated with a particular category of users and modify an update needed without changing any parameters (See Greystoke e.g. ¶ 157).

Regarding claim 9. 
, 
Menendez further teaches further comprising: in response to an accuracy value of the calculated result data exceeding a predetermined threshold value, replacing the first result data with the calculated result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified.  Alternatively, the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”); 
analyzing a second rule included in the training rule set based on the calculated result data (see ¶ 89, “After a first rule set is determined, the rule set may be updated (i.e., retrained) whenever the data in the training data database 106 is updated, such as whenever files in the training data database 106 are added, replaced, deleted, or modified”); 
and including the analyzed second rule in the training rule set (see ¶ 89, “the rule set may be updated periodically…The data training engine 103 may select to retrain a rule set when the training data in the training data database 106 changes by a threshold amount, compared to the state of the training data when the latest rule set was trained”, also see ¶ 93, “Updating the computational model causes the predicted amount of involvement to also be updated, and the updated predicted amounts of involvement are compared to the actual measured amounts of involvement. These ).
Greystoke teaches calculating result data using an analytic function selected in advance, according to an attribute of the clustered input data (see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); 
Both Menendez and Greystoke pertain to the problem of decision making based on user interaction, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Menendez and Greystoke to calculate data using analytic function. The motivation for doing so would be to observe and learn from user interactions and to refine a baseline persona associated with a particular category of users and modify an update needed without changing any parameters (See Greystoke e.g. ¶ 157).

Regarding claim 10. 
Menendez and Greystoke teaches the rule generation method of claim 1, 
Menendez further teaches wherein the comparing the first result data and the second result data comprises: obtaining an accuracy of the first result data by comparing the first result data and measurement data (see ¶ 92, “The predicted amount of involvement as predicted by the computational model are compared to the actual amounts of measured user involvement (i.e., the answer vector), which may be measured by the data collector 110 on the charging station 108”); obtaining an accuracy of the second result data by comparing the second result data and the measurement data (see ¶ 93, “Updating the computational model causes the predicted amount of involvement to also be updated, and the updated predicted amounts of involvement are compared to the actual measured amounts of involvement.”); and comparing the accuracy of the first result data and the accuracy of the second result data (see ¶¶ 92-93, “These steps are repeated until the performance of the predictive model satisfies one or more criteria such as providing predictive results that sufficiently match the actual results”, this corresponds that all results accuracy are compared).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMAD KASSIM/Examiner, Art Unit 2125                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129